            Case 1:19-cv-00773-LJL Document 71 Filed 06/14/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
  ----------------------------------------------- x
MOHAMMED EL AALAOUI,                              :
                                                  :         Case No. 19-00773-LJL
                           Plaintiff,             :
  - against –                                     :
                                                  :         NOTICE OF MOTION
LUCKY STAR GOURMET DELI INC.; :
305 GROCERY DELI CORP.; OMAR                      :
ALLHABI; HAMDI ALLHABI;                           :
AHMED ALZABIDI,                                   :
                                                  :
                           Defendants.            :
  ----------------------------------------------- x

         PLEASE TAKE NOTICE that upon the declaration of Mohammed Gangat, Esq. dated

June 7, 2020, and upon all prior proceedings heretofore had herein, the undersigned will move

before the Honorable Lewis J. Liman, United States District Judge, in the District Court for the

Southern District of New York, 500 Pearl Street, New York, NY, on a date to be determined by the

Court, for an Order pursuant to Local Civil Rule 1.4 permitting Mohammed Gangat, Esq., to

withdraw as attorney of record for the Plaintiff, with such other and further relief as the Court may

deem just and proper.

         PLEASE TAKE FURTHER NOTICE that copies of this motion and the papers upon

which it has been based have been served upon the Plaintiff by regular mail.

         PLEASE TAKE FURTHER NOTICE that the undersigned does not assert a charging lien

or retaining lien for this file.



Dated: New York, New York                                LAW OFFICE OF MOHAMMED
       June 14, 2020                                     GANGAT


                                                         By:    _______________________________
                                                                    Mohammed Gangat, Esq.
                                                                    675 3rd Avenue, Suite 1810
                                                                    New York, NY 10017
                                                                    (718) 669-0714
                                                                     mgangat@gangatllc.com
